EXHIBIT 10.1

 

COMMON STOCK REPURCHASE AGREEMENT

 

THIS COMMON STOCK REPURCHASE AGREEMENT (the “Agreement”) is entered into as of
the 20th day of April, 2015, by and between Roadships Holdings Inc., a Delaware
corporation (the “Company”), and Tamara Nugent as trustee for Twenty Second
Trust (the “Stockholder”).

 

RECITALS

 

WHEREAS, the Stockholder is the holder of 2,382,323,455 shares of the Company’s
common stock (the “Common Stock”); and

 

WHEREAS, the Stockholder desires to sell, and the Company desires to repurchase
1,796,571,210 shares of Common Stock (the “Shares”) on the terms and subject to
the conditions set forth in this Agreement (the “Repurchase”).

 

NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein contained, the parties agree as follows:

 

AGREEMENT

 

SECTION 1. REPURCHASE OF SHARES.

 

1.1 Repurchase. At the Closing (as defined below), the Company hereby agrees to
repurchase from the Stockholder, and the Stockholder hereby agrees to sell,
assign and transfer to the Company, all of the Stockholder’s right, title and
interest in and to the Shares at the per Share price of $0.00001, for an
aggregate repurchase price of $17,965.71 (the “Repurchase Amount”). Upon the
execution of this Agreement, the Stockholder shall execute the Stock Power &
Transfer Instructions in the form attached hereto as Exhibit A (the “Stock
Power”), and at the Closing shall deliver the Stock Power and the stock
certificate representing the Shares (or an affidavit of lost certificate in lieu
of the stock certificate representing the Shares). Upon consummation of this
Agreement, the Company shall cancel such stock certificate and shall issue a new
stock certificate to the Stockholder representing the balance of the
Stockholder’s unpurchased shares. The Repurchase Amount shall be paid by cash,
check or wire transfer of immediately available funds to an account or accounts
to be designated by the Stockholder.

 

 
1


--------------------------------------------------------------------------------




  

1.2 Closing. The closing of the Repurchase (the “Closing”) shall take place at
the offices of the Company, at 134 Vintage Park Blvd. Suite A-183, Houston,
Texas on the date hereof, or at such other time and place as the parties hereto
shall mutually agree.

 

1.3 Termination of Rights as the Stockholder. Upon payment of the Repurchase
Amount, the Shares shall cease to be outstanding for any and all purposes, and
the Stockholder shall no longer have any rights as a holder of the Shares,
including any rights that the Stockholder may have had under the Company’s
Certificate of Incorporation or otherwise.

 

1.4 Withholding Rights. The Company shall be entitled to deduct and withhold
from the Repurchase Amount such amounts as it may be required to deduct and
withhold with respect to the making of such payment under the U.S. Internal
Revenue Code of 1986, as amended, or any provision of foreign, state or local
tax law. To the extent that amounts are so withheld by the Company, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Stockholder.

 

SECTION 2.  REPRESENTATIONS AND WARRANTIES.

 

In connection with the transactions provided for hereby, the Stockholder
represents and warrants to the Company as follows:

 

2.1 Ownership of Shares. The Stockholder has good and marketable right, title
and interest (legal and beneficial) in and to all of the Shares, free and clear
of all liens, pledges, security interests, charges, claims, equity or
encumbrances of any kind. Upon paying for the Shares in accordance with this
Agreement, the Company will acquire good and marketable title to the Shares,
free and clear of all liens, pledges, security interests, charges, claims,
equity or encumbrances of any kind.

 

2.2 Authorization. The Stockholder has all necessary power and authority to
execute, deliver and perform the Stockholder’s obligations under this Agreement
and all agreements, instruments and documents contemplated hereby and to sell
and deliver the Shares being sold hereunder, and this Agreement constitutes a
valid and binding obligation of the Stockholder.

 

2.3 No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not result in a breach
by the Stockholder of, or constitute a default by the Stockholder under, any
agreement, instrument, decree, judgment or order to which the Stockholder is a
party or by which the Stockholder may be bound.

 

 
2


--------------------------------------------------------------------------------




  

2.4 Experience and Evaluation. By reason of the Stockholder’s business or
financial experience or the business or financial experience of the
Stockholder’s professional advisers who are unaffiliated with the Company and
who are not compensated by the Company, the Stockholder has the capacity to
protect the Stockholder’s own interests in connection with the sale of the
Shares to the Company. The Stockholder is capable of evaluating the potential
risks and benefits of the sale hereunder of the Shares.

 

2.5 Access to Information. The Stockholder has received all of the information
that the Stockholder considers necessary or appropriate for deciding whether to
sell the Shares hereunder and perform the other transactions contemplated
hereby. The Stockholder further represents that the Stockholder has had an
opportunity to ask questions and receive answers from the Company regarding the
business, properties, prospects and financial condition of the Company and to
seek from the Company such additional information as the Stockholder has deemed
necessary to verify the accuracy of any such information furnished or otherwise
made available to the Stockholder by or on behalf of the Company.

 

2.6 No Future Participation. The Stockholder acknowledges that the Stockholder
will have no future participation in any Company gains, losses, profits or
distributions with respect to the Shares. If the Shares increase in value by any
means, or if the Company’s equity becomes freely tradable and increases in
value, the Stockholder acknowledges that the Stockholder is voluntarily
forfeiting any opportunity to share in any resulting increase in value from the
Shares.

 

2.7 Tax Matters. The Stockholder has had an opportunity to review with the
Stockholder’s tax advisers the federal, state, local and foreign tax
consequences of the Repurchase and the transactions contemplated by this
Agreement. The Stockholder is relying solely on such advisers and not on any
statements or representations of the Company or any of its agents. The
Stockholder understands that the Stockholder (and not the Company) shall be
responsible for the Stockholder’s tax liability and any related interest and
penalties that may arise as a result of the transactions contemplated by this
Agreement.

 

SECTION 3.  SUCCESSORS AND ASSIGNS.

 

Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Shares). Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

 
3


--------------------------------------------------------------------------------




  

SECTION 4. GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Washington, except the choice-of-law provisions thereof.

 

SECTION 5. ENTIRE AGREEMENT.

 

This Agreement contains the entire understanding of the parties, and there are
no further or other agreements or understandings, written or oral, in effect
between the parties relating to the subject matter hereof, except as expressly
referred to herein.

 

SECTION 6. AMENDMENTS AND WAIVERS.

 

Any term of this Agreement may be amended, and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Stockholder and the Company.

 

SECTION 7. FURTHER ACTION.

 

Each party hereto agrees to execute any additional documents and to take any
further action as may be necessary or desirable in order to implement the
transactions contemplated by this Agreement.

 

SECTION 8. SURVIVAL.

 

The representations and warranties herein shall survive the Closing.

 

SECTION 9. SEVERABILITY.

 

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

 
4


--------------------------------------------------------------------------------




  

SECTION 10. NOTICES.

 

Any notice, direction or other instrument required or permitted to be given
under this Agreement will be in writing and may be given by mailing the same
postage prepaid or delivering the same addressed as follows:

 

To Trustee:

 

Tamara Nugent as trustee for Twenty Second Trust 

Twenty Second Trust 

38012 80th Avenue East 

Eatonville, WA 98328

 

To Roadships:

 

Roadships Holdings, Inc. 

134 Vintage Park Blvd., Suite A-183 

Houston TX 77070

 

or to such other address as a party may specify by notice and shall be deemed to
have been received, if delivered, on the date of delivery if it is a business
day and otherwise on the next succeeding business day and, if mailed, on the
fifth business day following the posting of the notice except if there is a
postal dispute, in which case all communications shall be delivered.

 

SECTION 11. COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

 
5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, each of the parties has executed this Stock Repurchase
Agreement as of the day and year first above written.

 

        By /s/ Tamara Nugent       TAMARA NUGENT as trustee for       Twenty
Second Trust          

 

  ROADSHIPS HOLDINGS INC.           By /s/ Micheal Nugent       Micheal Nugent  
    President          

 

 
6


--------------------------------------------------------------------------------




 

STOCK POWER & TRANSFER INSTRUCTIONS

 

ROADSHIPS HOLDINGS INC.

 

COMMON

CLASS OF STOCK

 

FOR THE VALUE RECEIVED, THE UNDERSIGNED DOES (DO) HEREBY SELL, ASSIGN AND
TRANSFER UNTO:

 

Name & Address of New Holder(s)

 

U.S. TaxIdentificationNumber(if any)

 

Number of Shares to be Transferred

     

Roadships Holdings, Inc.

134 Vintage Park Blvd., Suite A-183

Houston TX 77070

 

20-5034780

 

1,796,571,210

 

THE BELOW SHARES OF STOCK REPRESENTED BY THE BELOW CERTIFICATE NUMBER(S) AND
DOES(DO) HEREBY IRREVOCABLY CONSTITUTE AND APPOINT THE FOLLOWING ATTORNEY (IF
APPLICABLE) TO TRANSFER THE SAID STOCK ON THE BOOKS OF THE ABOVE NAMED COMPANY
WITH FULL POWER OF SUBSTITUION IN THE PREMISES.

 

ATTORNEY (IF APPLICABLE):_____________________________________________.

 

TOTAL SHARES PRESENTED FOR TRANSFER:

one billion, seven-hundred ninety-six million, five-hundred seventy one
thousand, two hundred and ten (1,796,571,210) shares.

 

CERTIFICATE NUMBER(S) PRESENTED FOR TRANSFER:  .

 

NOTICE – THE SIGNATURE OF THE HOLDER TO THIS ASSIGNMENT MUST CORRESPOND WITH THE
NAME WRITTEN ON THE FACE OF THE ABOVE LISTED CERTIFICATE IN EVERY PARTICULAR
WITHOUT ALTERATION OF ENLARGEMENT, OR ANY CHANGE WHATSOEVER.

 

X

 

Tamara Nugent as trustee for Twenty Second Trust

SIGNATURE OF HOLDER

 

HOLDER’S NAME PRINTED

 

 

 

 

 

X

DATE

 

SIGNATURE GUARANTEE

 

CERTIFICATE MAILING INSTRUCTIONS:

 

 

--------------------------------------------------------------------------------

PLEASE NOTE – YOUR CERTIFICATE(S) MUST BE PRESENTED WITH THIS COMPLETED FORM
PRIOR TO TRANSFER. 

PLEASE NOTE – ALL TRANSFERS OF STOCK OWNERSHIP REQUIRE A SIGNATURE GUARANTEE.

 

 

7

--------------------------------------------------------------------------------